Exhibit 10.14.3

 

Amendment No. 7 (the “Amendment”) To
Employment Agreement (the “Employment Agreement”) between
C. Douglas Kranwinkle (“Employee”) and Univision Management Co. (“Company”)

 

Employee and Company agree to amend the Employment Agreement as follows:

 

1.                                       Term.  The Term of the Employment
Agreement is extended through December 31, 2008, unless earlier terminated in
accordance with the provisions of the Employment Agreement.

 

2.                                       Salary.  The annual Base Salary rate
will be Seven Hundred Thousand Dollars ($700,000) for the annual period of the
Term from January 1, 2006 through December 31, 2006; Seven Hundred Thousand
Dollars ($700,000) for the annual period of the Term from January 1, 2007
through December 31, 2007; and Seven Hundred Thousand Dollars ($700,000) for the
annual period of the Term from January 1, 2008 through December 31, 2008.

 

3.                                       Effective Date of Amendment.  Upon
execution by Employee and Company, this Amendment will become effective as of
December 31, 2005.

 

4.                                       Other.  Except as provided in this
Amendment, all other terms and conditions in the Employment Agreement will
remain in full force and effect, and the Employment Agreement, as amended
hereby, is ratified and confirmed.

 

 

UNIVISION MANAGEMENT CO.

 

 

 

 

 

 

 

 

By:

/s/ PETER H. LORI

 

 

 

 

Peter H. Lori

 

 

 

Assistant Treasurer and Assistant Secretary

 

 

 

 

 

/s/ C. DOUGLAS KRANWINKLE

 

C. Douglas Kranwinkle

 

 

--------------------------------------------------------------------------------